DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 27 April 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARIA V EWALD/           Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                             
Status of Claims
The current set of claims are the claims which were submitted on 3 November 2020.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 6, 7, 9, 10, 13, 14, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP H11-277683 A (hereinafter “JP-683”) with a machine translation (submitted on 9 February 2021) being used as the English language equivalent translation, and further in view of JP 2013-159000 (hereinafter “JP-000”) with Regarding claims 1, 2, 4, 10, 13, 14, and 22 	JP-683 teaches a carbon cloth-like sheet (decorative film) 1, useful as a decorative sheet, comprising an underlayer (base layer and brightening layer as a single body, thereby forming a brightening base layer) 2, and a transparent layer (transparent resin layer) 3 composed of a thermoplastic resin (paragraphs [0002] and [0011]).  JP-683 teaches the underlayer (base layer and brightening layer as a single body) 2 has a concavo-convex surface 4 and may include additives which enhance brightness (brightening material) (paragraph [0013] and Figure 1).  JP-683 teaches the transparent layer (transparent resin layer) 3 is located on or above the underlayer (including the brightening layer) 2 (Figure 1).  JP-683 also teaches the transparent layer (transparent resin layer) 3 can be completely transparent (paragraph [0015]), which falls within the range requiring the transparent resin layer has an average transmittance in the visible light region that is 80% or greater or 90% or greater. 	JP-683 does not explicitly teach a semi-transparent metallic layer having a substantially flat surface shape, on or above the transparent resin layer, wherein the decorative film exhibits a flip-flop appearance, and a protective layer on or above the semi-transparent metallic layer. 	JP-000 teaches a metal decoration sheet with flip-flop properties which is low priced and highly productive despite its metallic feeling, and has unpredictability although the sheet is chic and creates a relaxed atmosphere (abstract).  JP-000 1, a first metal layer (metallic layer) 2, an additive added adhesive layer (resin layer) 3, a second thermoplastic transparent resin layer 4, a second metal layer (metallic layer) 5, an adhesive layer (resin layer) 6, and a thermoplastic resin sheet layer 7, which is the base layer onto which the decoration sheet layers 1-6 are applied (Figure 1, and paragraphs [0015], [0016] and [0030]).  JP-000 teaches the metal layers 2, 5 are made of aluminum, chromium, indium, tin, nickel, and alloys thereof (paragraphs [0019] and [0026]).  JP-000 teaches in the formation of the metal layers 2, 5, the total light transmittance of the two-layered composite film of the first thermoplastic transparent resin layer and the metal layer may be 20% or more and 60% or less so sufficient flip-flop properties are obtained (paragraphs [0020] and [0026]), which corresponds to a semi-transparent metallic layer.  It is noted due to the fact that the “first thermoplastic transparent resin layer” is disclosed as being transparent, the total light transmittance of the aforementioned composite film, which includes “the first thermoplastic transparent resin layer” in combination with the metal layer, is considered to correspond to the claimed semi-transparent metallic layer, which falls within the claimed range in claim 4.   	JP-000 also teaches the adhesive layers 3, 6 can be made in the same manner, using a urethane-based adhesive (resin) (paragraph [0028]).  JP-000 recognizes urethane resins are inherently transparent (paragraph [0025]).   	JP-000 illustrates the first transparent resin layer (protective layer) 1 is on or above the metal layers (semi-transparent metallic layer) 2, 5, and the metal layers 2, 5 have a substantially flat surface shape and are on or above the adhesive layers (transparent resin layer) 3, 6 (Figure 1). 	JP-683 and JP-000 are analogous inventions in the field of decorative films.  It would have been obvious to one skilled in the art at the time of the invention to modify the sheet 1 of JP-683 with the metal layers 2, 5 and the first transparent resin layer (protective layer) 1 of JP-000 to provide the decorative film with flip-flop properties which is low priced and highly productive despite its metallic feeling.	The combination of JP-683 and JP-000 as applied above corresponds to the claimed feature requiring the semi-transparent metallic layer being on or above the transparent resin layer.
 	Regarding the storage modulus of the different layers, although the prior art does not explicitly disclose: (1) a storage modulus of at least one of the base layer or the brightening layer as a single body with the base layer and the storage modulus of the transparent resin layer are each from 1 x 106 Pa to 1.5 x 108 Pa in a temperature range of 110ºC to 150ºC when measured under conditions of a frequency of 10 Hz and stretching mode; (2) a storage modulus of the base layer or the brightening layer as a single body with the base layer and storage modulus of the transparent resin layer are each from 1 x 106 Pa to 1.5 x 108 Pa in a temperature range of 110ºC to 150ºC when measured under conditions of a frequency of 10 Hz and stretching mode; and/or (3) a storage modulus of the base layer or the brightening layer as a single body with the base layer, storage modulus of the transparent resin layer, and the storage modulus of the protective layer are each from 1 x 106 Pa to 1.5 x 108 Pa in a temperature range of 110ºC to 150ºC when measured under conditions of a frequency of 10 Hz and Regarding claim 6	In addition, JP-683 teaches the concavo-convex uneven pattern 4 provides a three-dimensional effect to the sheet (decorative film) (paragraphs [0018] and [0019]).  JP-683 does not explicitly teach a depth of the concavo-convex surface is from 1 µm to 100 µm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate depth of the concavo-convex surface using nothing more than routine experimentation to achieve the desired three-dimensional effect to the sheet (decorative film).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 7	In addition, JP-683 teaches the thickness of the transparent layer (transparent resin layer) 3 is preferably 50 µm to 1500 µm (paragraph [0015]), which overlaps the claimed range and corresponds to the claimed thickness of the transparent resin layer from a convex apex of the concavo-convex surface to a bottom surface of the semi-transparent metallic layer from the decorative film stack from the combination of JP-683 Regarding claim 9	In addition, JP-683 teaches the additives which enhance brightness (brightening material) in the underlayer (base layer and brightening layer as a single body) 2 includes pearl pigment (pearl brightening material) or a metal powder such as aluminum powder (aluminum brightening material) (paragraph [0013]).  Regarding claim 23 	In addition, JP-683 illustrates the transparent layer (transparent resin layer) 3 has a concavo-convex first surface and a substantially flat second surface (Figure 1).Regarding claim 24 	In addition, JP-683 illustrates the concavo-convex first surface of the transparent layer (transparent resin layer) 3 directly contacts the underlayer (which includes the brightening layer) 2 (Figure 1).  Furthermore, the modification of the sheet 1 of JP-683 with the metal layers (semi-transparent metallic layer) 2, 5 and the first transparent resin layer (protective layer) 1 of JP-000 corresponds to the claimed feature requiring the substantially flat second surface of the transparent layer (transparent resin layer) 3 (from JP-683) directly contacts the metal layers (semi-transparent metallic layer) 2, 5 (from JP-000).Regarding claim 25Regarding claim 26 	In addition, JP-683 teaches the pearl pigment or a metal powder (brightening material) is kneaded (compounded) into the resin (binder resin) in a more preferable amount of 1 wt% to 5 wt% (paragraph [0013]), which falls within the claimed range and corresponds to the mass% of an overall mass of the pearl pigment or a metal powder (brightening material) and resin (binder resin).Regarding claim 27 	Regarding the light reflecting and light transmission of the semi-transparent metallic layer, although the prior art does not explicitly disclose the semi-transparent metallic layer is capable of reflecting or transmitting the visible light rays depending on the angle of incidence, the claimed function is deemed to naturally flow from the structure in the prior art since the combination of JP-683 and JP-000 teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Regarding claim 282, 5, the total light transmittance of the two-layered composite film of the first thermoplastic transparent resin layer and the metal layer may be 20% or more and 60% or less so sufficient flip-flop properties are obtained (paragraphs [0020] and [0026]), which corresponds to a semi-transparent metallic layer.  It is noted due to the fact that the “first thermoplastic transparent resin layer” is disclosed as being transparent, the total light transmittance of the aforementioned composite film, which includes “the first thermoplastic transparent resin layer” in combination with the metal layer, is considered to correspond to the claimed metallic layer, which falls within the claimed range in claim 28. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP-683 and JP-000 as applied to claim 27 above, and further in view of United States Patent Application Publication No. US 2019/0009963 (hereinafter “Wessely”).Regarding claim 29 	The limitations for claim 27 have been set forth above.  In addition, 	the combination of JP-683 and JP-000 does not explicitly teach the metal layers (semi-transparent metallic layer) 2, 5 has a thickness of from 0.1 nanometers to 50 nanometers. 	Wessely teaches a semi-transparent functional layer having different color tones when viewing in incident light compared to viewing in transmitted light which includes an aluminum material (semi-transparent metallic layer) being 5-15 nm thick (paragraphs [0166] and [0167]), which falls within the claimed range.  Therefore, it would have been 2, 5 of JP-000 with the semi-transparent functional layer of Wessely to yield a decorative film having customized color tones depending on the degree of incident and transmitted light passed therethrough.
Response to Arguments
Applicant’s arguments, see pages 5-10, from the Appeal Brief filed 27 April 2021, with respect to the rejections of the claims in the Final Office action submitted on 18 November 2020 have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the additional consideration of JP-683 as detailed in the updated rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
                                                                                                                                                                                                      /MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783